DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed September 16, 2021, claim 21 has been amended. Claims 6, 7, 15 and 19 were previously withdrawn. Claims 1, 2, 4 through 10, 12 through 19, 21 and 22 are currently pending.

Response to Arguments


Applicant's arguments filed September 16, 2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Throughout the response applicant only argues what the main references of Chong and Fink don’t teach without addressing how the combined teaches render obvious the claimed invention. Applicant is correct in stating that Chong does not teach 3-D printing comprising spray forming but 3-D-printing comprising spray forming is taught by Fink and nothing in Chong teaches away from using the printing of process of Fink to form the structure of Chong. Applicant is correct in stating that Fink does not teach smoothening the structure but smoothening the edges of the structure was In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP section 2123.II.
Furthermore, applicant’s arguments concerning the rejection of claim 21 is not persuasive because applicant in stating that Fink does not teach 3-D printing. As was discussed in the previous Office Action and again in this Office Action, Fink taught a process for 3-D printing comprising spraying. Applicant is incorrect in stating that Chong was relied upon to teach 3-D printing.

Claim Rejections - 35 USC § 102





The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 and 22 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fink et al (U.S. Patent # 5,510,066).
	In the case of claim 21, Fink teaches a rapid prototyping method for forming a three dimensional (3-D) structure layer by layer (Abstract and Column 1 Lines 11-39). The method of Fink comprised receiving instructions for forming the structure wherein the instructions were based on a data model of the structure in the form of a computer aided design (CAD) (Column 4 Line 51 through Column 5 Line 21 and Figures 1 and 2). Fink further teaches having received 
	As for claim 22, Fink teaches having included a viscosity enhancer/modifier which adjusted the viscosity of the material (Column 3 Lines 41-54 and Column 11 Lines 6-11).

Claim Rejections - 35 USC § 103







The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1, 2, 5, 8-10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al (U.S. Patent # 6,800,324) in view of Fink et al (U.S. Patent # 5,510,066) and Ohnishi et al (U.S. Patent Publication No. 2016/0107375) and Hadas (U.S. Patent Publication No. 2015/0352790).
	In the case of claims 1 and 10, Chong teaches process for forming a 3-D structure in the form of a plastic object by a rapid prototype method (Abstract and Column 1 Lines 8-11). Chong teaches that the object was manufactured by receiving material and forming successive layers of material, which would inherently have a thickness, to produce an intermediate structure/part 42 having a stair-stepped surface portion 44 having a plurality of edges (Column 4 Lines 21-26 and Figure 3A). Chong further teaches having applied material/UV lacquer to the stair-stepped surface portion 44 to smooth out the stair-stepped surface portion (Column 4 Lines 33-45 and Figure 3C).
	Chong does not specifically teach that the method was a printing process and comprised receiving instructions for printing/forming the structure, wherein the instructions are based on a data model of the structure and then printing the structure based on the instructions using the material. However, as was discussed previously, the structure formed by the process of Chong was a plastic object and Chong further teaches that any known rapid prototyping technique can 
	Fink teaches a rapid prototyping method for forming a three dimensional (3-D) structure layer by layer (Abstract and Column 1 Lines 11-39). The method of Fink comprised receiving instructions for forming the structure wherein the instructions were based on a data model of the structure in the form of a computer aided design (CAD) (Column 4 Line 51 through Column 5 Line 21 and Figures 1 and 2). Fink further teaches having received material in the form of a first reactant liquid and another liquid reactant which were used to print the structure based on the instructions/CAD wherein printing comprised spray forming/jetting the material to produce the structure (Column 5 Lines 49-58, Column 8 Lines 37-43, Column 9 Lines 1-19 and Figures 1 and 2). Fink further teaches that the process was used to form plastic/polymer structures wherein the material sprayed/jetted to form the structure comprised a resin first component and a second component/hardener which reacted with the first component/resin to form a solid layer (Abstract, Column 17 Lines 52-59 and Column 18 Line 56 through Column 19 Line 33).
	Based on the teachings of Fink, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used the printing process of Fink as the rapid prototype process of Chong because Fink taught a known rapid prototyping process in the art for forming plastic objects and therefore one of ordinary skill would have had a reasonable expectation of success in the combination.
	Though Chong teaches having applied material to the stair-stepped surface portion in order to smooth this portion Chong does not teach that the material applied was the same material used to form then intermediate structure and that the material was applied by spray forming.

	Based on the teachings of Ohnishi, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have performed the smoothing step of Chong in view of Fink by spraying the same material used to form the intermediate structure onto the stair-stepped surface portion because this was a known process in the art for removing surface irregularities on structures formed layer by layer.
	Furthermore, Fink teaches that the materials used to form the structure where sprayed from two separate first and second nozzles 26 and 29 where moved in response to the computer instructions (Column 9 Lines 1-19) and as was discussed previously it would have been obvious to have sprayed the material onto the stair-stepped structure surface portion. However, none of the references teach that the nozzles used for spraying the material were on a movable arm.
	Hadas teaches 3-D printing system comprising a first and second nozzle 110 and 120 used to dispense material to form a 3-D structure coupled to a movable arm in the form of a support structure 180 (Abstract, Page 2 Paragraphs 0017 and 0021 and Figure 1).
	Based on the teachings of Hadas, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have coupled the first and second nozzles of Chong in view of Fink and Ohnishi to a movable arm/supporting structure because 
	As for claim 2, Fink teaches having spray formed/jetted the material into one or more layers to form the structure (Column 8 Lines 37-43, Column 9 Lines 1-19 and Figures 1 and 2).
	As for claim 5 and 8, Fink teaches that the material sprayed/jetted to form the structure comprised a resin first component and a second component/hardener which reacted with the first component/resin to form a solid layer (Abstract, Column 17 Lines 52-59 and Column 18 Line 56 through Column 19 Line 33).
	As for claim 9, as was discussed previously, the movable spray of Chong in view of Fin and Ohnishi and Hadas comprised a first nozzle and a second nozzle.
	As for claims 12 and 14, as was discussed previously, the material of Chong in view of Fink and Ohnishi and Hadas comprised a resin and further comprised a second material in the form of a hardener.







Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al in view of Fink et al and Ohnishi et al and Hadas as applied to claims 1 and 10 above, and further in view of Swanson et al (U.S. Patent Publication No. 2014/0048969).
	The teachings of Chong in view of Fink and Ohnishi and Hadas as they apply to claims 1 and 10 have been discussed previously and are incorporated herein. None of the references teach that the structured formed by the taught process comprised a panel suitable for use in a transport structure.

	Based on the teachings of Swanson, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used the process of Chong in view of Fink and Ohnishi and Hadas to form a panel suitable for use in a transport structure because it was known in the art to use 3-D printing method to form these panels and therefore one of ordinary skill would have had a reasonable expectation of success in the combination.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al in view of Fink et al and Ohnishi et al and Hadas and Nguyen et al (U.S. Patent # 6,084,980).
	In the case of claims 16-18, as was discussed previously in the rejection of claim 10, Chong in view of Fink and Ohnishi and Hadas taught a process for 3-D printing a structure wherein instructions for printing the structure were received, printing the structure according to the instructions wherein the structure was formed layer-by-layer to form an intermediate structure and material was further supplied to the intermediate structure by spray forming to achieve a structure which desired layer thicknesses and angles/contours of an inclined surface of the structure wherein the spray forming comprised directing, responsive to the instructions, a movable arm comprising a nozzle.
	None of the references teach having received a nominal dimension and a corresponding tolerance for one or more layer of the structure and scanning the intermediate structure to determine a physical dimension of the one or more layers.

	Based on the teaches of Nguyen, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have received a nominal dimension and a corresponding tolerance for one or more layer of the structure of Chong in view of Fink and Ohnishi and Hadas and scanning the intermediate structure to determine a physical dimension of the one or more layers in order to determine the presence of any surface irregularities which need to be smoothed out.

Conclusion
	Claims 1, 2, 4, 5, 8 through 10, 12 through 14, 16 through 18, 21 and 22 have been rejected. Claims 6, 7, 15 and 19 were previously withdrawn. No claims were allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712